DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 18-23 in the reply filed on 6/22/2022 is acknowledged.  The traversal is on the ground(s) that “the examination of claims 1-17 requires examination of the process claims as the claims are product by process claims. As such, there can be no undue burden to search the process claims 1-17 with the elected product claims 18-23”.  This is not found persuasive because claims 18-23 are directed to the polymer matrix electrolyte membrane and not to its method of manufacture. Examiner respectfully argues that the product recited in claims 18-23 could be made by another materially different process and therefore is not limited to its method of making. Examiner acknowledges Applicant’s arguments that if the product is found to be allowable, the method claims could be considered for rejoinder if the method claims contain all the limitations of the allowable product. 
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 18-23 are currently being examined and have been fully considered. Claims 1-17 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 ,19 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotov et al. (US 2022/0069349 A1), herein referred to as Kotov.
With respect to claim 18, Kotov teaches [0088, 0098-0099 and 0105] a flexible solid-state electrolyte membrane comprising a polymeric matrix wherein the solid-state electrolyte membrane may have a porosity of greater than about 1 volume percent to less than or equal to about 10 volume percent. The porosity taught by Kotov is consistent with the limitation of “substantially no pores” recited in claim 1 because Applicant in paragraph [0027] of the specification defines “substantially no pores” as being less than about 10 percent of the total mass or volume of the material or solution. Kotov further teaches [0115] the solid-state electrolyte membrane having a tensile strength (mechanical strength) of at least 50 Mpa, which is equivalent to 50,000,000 Pa (using the conversion factor of 1Mpa = 1,000,000 Pa), and falls within the claimed range of 105 to 1010 Pa.
With respect to claim 19, Kotov teaches [0116] the thickness of the solid-state electrolyte membrane being greater than or equal to about 5 µm to less than or equal to about 100 µm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kotov et al. (US 2022/0069349 A1), herein referred to as Kotov, in view of Hu et al. (US 2021/0288381 A1), herein referred to as Hu.
The Kotov reference does not appear to explicitly teach the limitations of claim 20.
	However, Hu recites [0024] a polymer composite electrolyte membrane that is employed in lithium battery applications. In view of claim 20, Hu teaches [0024] the polymer composite electrolyte membrane has a high strength in a temperature increasing process, from room temperature to 100oC.  
	At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the solid-state electrolyte membrane taught by Kotov to include the features of the membrane taught by Hu, directed to the electrolyte membrane being configured to have a temperature stability up to 100oC, because polymeric electrolyte membranes that have high temperature resistance stability are capable of maintaining their mechanical strength in a wide range of temperatures during battery operation. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over over Kotov et al. (US 2022/0069349 A1), herein referred to as Kotov.
In view of claim 23, Kotov teaches (Figure 36) the ionic conductivity of the electrolyte membrane increases over a range of 20oC to 80oC. In view of MPEP Chapter 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724